 



EXHIBIT
10.84
Fourth Supplemental Indenture

 



--------------------------------------------------------------------------------



 



FOURTH SUPPLEMENTAL INDENTURE
     This Supplemental Indenture (the “Fourth Supplemental Indenture”) is made
and entered into as of this 8th day of February, 2005 by and among The Sports
Club Company, Inc., a Delaware corporation (the “Company”), the Subsidiary
Guarantors (as defined in the Indenture (defined below)), and U.S. Bank Trust
National Association, a national banking association, now known as U.S. Bank
National Association, as trustee (the “Trustee”), with reference to the
following:
     A. The Company, the Subsidiary Guarantors and the Trustee are parties to an
Indenture dated as of April 1, 1999 (the “Indenture”), pursuant to which the
Company issued $100,000,000 principal amount of its 11 3/8% Senior Secured Notes
due 2006 (the “Notes”). The Notes are held by a number of Holders; the largest
group of Holders consists of various funds and accounts managed by Post Advisory
Group, LLC and its affiliates (“Post”); funds and accounts managed by Post own
more than fifty percent (50%) of the aggregate principal amount of outstanding
Notes.
     B. The Company’s Board of Directors approved the creation of a special
committee (the “Special Committee”) to investigate various strategic
alternatives, including the possibility of a “going private” transaction in
which certain of the Company’s principal stockholders would participate.
     C. The Company and certain of the Company’s principal stockholders have
commenced negotiations on the terms and conditions under which the Company would
sell six of its sports fitness complexes to an affiliate of Millennium Partners,
a principal stockholder of the Company (“Millennium”) for $65,000,000. As part
of that transaction, the Company’s four principal stockholders, Millennium, Rex
A. Licklider, D. Michael Talla and Kayne Anderson Capital Advisors L.P. (the
“Principal Stockholders”), would form a new entity which would be merged with
and into the Company, with the Company being the surviving entity, and in
connection with which all Company stockholders, other than the Principal
Stockholders, would receive $2.00 for each share of Common Stock held by them
(the “Proposed Transaction”). Finally, as part of the Proposed Transaction, the
Company would refinance its facility in West Los Angeles and use the proceeds of
the asset sale and refinancing to retire the Notes. The Proposed Transaction
would be evaluated by the Special Committee and its independent financial
advisor, Barnett & Partners LLC.
     D. In order to permit the Company, Millennium and the Principal
Stockholders to engage in negotiations with respect to, and execute and deliver
a term sheet and definitive documentation governing, the Proposed Transaction
without arguably constituting a Change of Control (as defined in the Indenture),
the Company wishes to amend the Indenture to modify the Change of Control
provisions as they apply to the Proposed Transaction, and the Trustee is willing
to amend the Indenture to allow for such modification and amendment, subject to
the terms and conditions set forth in this Fourth Supplemental Indenture.
     E. Pursuant to Section 9.2 of the Indenture, the Trustee, the Subsidiary
Guarantors and the Company have the right to execute and deliver this Fourth
Supplemental Indenture to amend the Indenture as described in Recital D above if
such amendment is approved or consented to by Holders of at least a majority of
the principal amount of the Notes outstanding, and Post (which, through funds
and accounts managed by it, holds more than 50% of the principal amount of
outstanding Notes) is willing to consent to this Fourth Supplemental Indenture.
AGREEMENT
     In consideration of the recitals, and the mutual covenants and agreements
hereinafter set forth, the Company, the Subsidiary Guarantors and the Trustee
mutually covenant and agree for the benefit of the Holders of the Notes as
follows:
     1. Recitals; Definitions. The terms and conditions set forth in the
Recitals shall be deemed a part of this Fourth Supplemental Indenture as if set
forth in a numbered paragraph hereof. Unless

 



--------------------------------------------------------------------------------



 



otherwise defined herein, capitalized words or terms appearing in this Fourth
Supplemental Indenture shall have the meanings given to them in the Indenture.
     2. Term. The term of this Fourth Supplemental Indenture shall commence on
the date hereof and shall terminate and expire as of 5:00 p.m., P.S.T., on
June 30, 2005 (the “Term”). Upon the expiration of the Term, except for its
application to events which occurred during the Term, this Fourth Supplemental
Indenture shall be of no further force or effect, and the terms and provisions
of the Indenture shall continue to apply as if this Fourth Supplemental
Indenture were never effective.
     3. Modification of Change of Control Provision.
     (a) Subject to the terms of subsection (b) hereof, the following events
which may occur during the Term shall not be deemed to be a Change of Control
under the Indenture: (i) any discussions, understandings or agreements by and
among one or more of the Principal Stockholders relating to or in contemplation
of the Proposed Transaction, whether or not such discussions, understandings or
agreements involve other Persons or whether such Stockholders (including any
such other Persons) file, or are required to file, with the Commission a
Schedule 13D or 14D in connection therewith, (ii) the preparation and submission
to the Company of a term sheet, letter of intent or other written proposal
setting forth the terms and conditions under which one or more of the Principal
Stockholders (or any Affiliates thereof) are prepared to consummate the Proposed
Transaction, or (iii) the negotiation, execution and delivery of a definitive
asset purchase agreement, merger agreement and other related agreements and
instruments by one or more of the Principal Stockholders (or any Affiliates
thereof) relating to the Proposed Transaction; provided that this Section 3(a)
shall not be effective if any such definitive asset purchase agreement, merger
agreement or related agreement or instrument contains any provision that would
result in an adverse consequence to the Company in the event the Proposed
Transaction is not consummated due to the failure of the Holders of the Notes to
waive or modify the Change of Control provisions of the Indenture with respect
to such Transaction.
     (b) Anything in subsection (a) to the contrary notwithstanding, the Change
of Control provisions of the Indenture shall not be deemed to be waived or
modified with respect to the consummation of the Proposed Transaction or any
aspect thereof. Without limiting the generality of the foregoing and for
purposes of clarification, in the event the consummation of the Proposed
Transaction or any aspect thereof constitutes a Change of Control under the
Indenture, all of the provisions of the Indenture shall apply as if this Fourth
Supplemental Indenture was not effective, including the obligation to make a
Change of Control Offer pursuant to Section 4.14 of the Indenture.
     4. No Other Changes. Except as expressly set forth in this Fourth
Supplemental Indenture, the terms of the Indenture shall continue in full force
and effect in accordance with its terms.
     5. Miscellaneous. This Fourth Supplemental Indenture (together with the
Indenture, as previously amended and supplemented) represents the entire
agreement and understanding between the parties hereto with respect to this
Fourth Supplemental Indenture and supersedes all prior and contemporaneous
written and oral negotiations, discussions and agreements; shall be binding on,
and inure to the benefit of, the parties hereto and their respective successors,
assigns and legal representatives; and may be executed in counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Fourth
Supplemental Indenture on the date first written above.

            “COMPANY”


THE SPORTS CLUB COMPANY, INC.
      By:   /s/ Timothy O’Brien       Name:   Timothy O’Brien      Title:  
Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

             
 
      “TRUSTEE”
 
                    U.S. BANK NATIONAL ASSOCIATION
 
           
 
      By:   /s/ Richard Prokosch
 
           
 
      Name:   Richard Prokosch
 
      Title:   Vice President
 
                    “SUBSIDIARY GUARANTORS”         (see signature pages
attached hereto) Subsidiary Guarantors:    
 
            SCC DEVELOPMENT COMPANY     LA/IRVINE SPORTS CLUBS, LTD.
 
           
 
           
 
      By:   Sports Club, Inc. of California, its General partner
By:
  /s/ Timothy O’Brien        
 
           
Name:
  Timothy O’Brien        
Title:
  Chief Financial Officer   By:   /s/ Timothy O’Brien
 
           
 
      Name:   Timothy O’Brien
 
      Title:   Chief Financial Officer
 
            SCC NEVADA, INC.        
 
                    PONTIUS REALTY, INC.
By:
  /s/ Timothy O’Brien        
 
           
Name:
  Timothy O’Brien        
Title:
  Chief Financial Officer   By:   /s/ Timothy O’Brien
 
           
 
      Name:   Timothy O’Brien
 
      Title:   Chief Financial Officer
 
            HFA SERVICES, INC.        
 
            By:   /s/ Timothy O’Brien   SCC SPORTS CLUB, INC.
 
           
Name:
  Timothy O’Brien        
Title:
  Chief Financial Officer        
 
           
 
      By:   /s/ Timothy O’Brien
 
           
 
      Name:   Timothy O’Brien IRVINE SPORTS CLUB, INC.   Title:   Chief
Financial Officer
 
           
By:
  /s/ Timothy O’Brien        
 
           
Name:
  Timothy O’Brien        
Title:
  Chief Financial Officer        

 



--------------------------------------------------------------------------------



 



              SEPULVEDA REALTY AND   TVE, INC. DEVELOPMENT COMPANY, INC.        
 
           
By:
  /s/ Timothy O’Brien   By:   /s/ Timothy O’Brien
 
           
Name:
  Timothy O’Brien   Name:   Timothy O’Brien
Title:
  Chief Financial Officer   Title:   Chief Financial Officer
 
            SF SPORTS CLUB, INC.   SCC CALIFORNIA, INC.
 
           
By:
  /s/ Timothy O’Brien   By:   /s/ Timothy O’Brien
 
           
Name:
  Timothy O’Brien   Name:   Timothy O’Brien
Title:
  Chief Financial Officer   Title:   Chief Financial Officer
 
            SCC REALTY COMPANY   THE SPORTS CONNECTION HOLDING COMPANY
 
           
By:
  /s/ Timothy O’Brien   By:   /s/ Timothy O’Brien
 
           
Name:
  Timothy O’Brien   Name:   Timothy O’Brien
Title:
  Chief Financial Officer   Title:   Chief Financial Officer
 
            SPORTS CLUB, INC. OF CALIFORNIA   THE SPORTSMED COMPANY, INC.
 
           
By:
  /s/ Timothy O’Brien   By:   /s/ Timothy O’Brien
 
           
Name:
  Timothy O’Brien   Name:   Timothy O’Brien
Title:
  Chief Financial Officer   Title:   Chief Financial Officer
 
            TALLA NEW YORK, INC.   WASHINGTON D.C. SPORTS CLUB, INC.
 
           
By:
  /s/ Timothy O’Brien   By:   /s/ Timothy O’Brien
 
           
Name:
  Timothy O’Brien   Name:   Timothy O’Brien
Title:
  Chief Financial Officer   Title:   Chief Financial Officer
 
                    NY SPORTS CLUB, INC.
 
           
 
      By:   /s/ Timothy O’Brien
 
           
 
      Name:   Timothy O’Brien
 
      Title:   Chief Financial Officer

 